[Cite as In re Adoption of C.L.G., 2021-Ohio-402.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                   WASHINGTON COUNTY


In the Matter of the Adoption of:                    :     Case No. 20CA18

C.L.G.                                               :     DECISION AND
                                                           JUDGMENT ENTRY

                                      RELEASED 2/05/2021
______________________________________________________________________
                            APPEARANCES:

Anne Marie Sferra and Aaron D. Rothey, Bricker & Eckler LLP, Columbus, Ohio, for
appellant.

William J. Adams, Marietta, Ohio, for appellee.
______________________________________________________________________
Hess, J.

         {¶1}    W.K. (“Father”), the biological father of C.L.G., appeals from a judgment of

the Washington County Court of Common Pleas, Probate Division granting a petition for

adoption filed by the child’s stepfather.                In Father’s first assignment of error, he

contends that the probate court erred when it denied his motion for appointed counsel

on the grounds that indigent parents do not have a right to appointed counsel in

adoption proceedings in probate court under the Equal Protection Clauses or Due

Process Clauses of the federal and state constitutions. In In re Adoption of Y.E.F., Slip

Opinion No. 2020-Ohio-6785, the Supreme Court of Ohio recently held that indigent

parents are entitled to counsel in adoption proceedings in probate court under the Equal

Protection Clauses of the federal and state constitutions. Id. at syllabus. Accordingly,

we sustain the first assignment of error to the extent it is premised on the Equal

Protection Clauses, reverse the probate court’s judgment, and remand for further

proceedings consistent with this opinion.                This decision renders moot Father’s due
Washington App. No. 20CA18                                                               2


process argument and his second assignment of error in which he contends that the

probate court erred when it found his consent was not required for the adoption.

                              I. PROCEDURAL HISTORY

      {¶2}   In October 2019, R.A.G. filed a petition to adopt his stepchild, C.L.G. The

petition alleged that the child’s mother had to and did consent to the adoption and that

Father’s consent was not required because he had failed without justifiable cause to

provide more than de minimis contact with the child or to provide for the maintenance

and support of the child as required by law or judicial decree for a period of at least one

year immediately preceding either the filing of the petition or the placement of the child

in R.A.G.’s home.    See R.C. 3107.07(A).      Father filed an objection to the petition.

Father also filed an affidavit averring that he was unable to afford an attorney. Pursuant

to a limited representation agreement, an attorney from Southeastern Ohio Legal

Services filed on Father’s behalf a motion for appointed counsel asserting equal-

protection and due-process arguments and a motion to stay the proceedings pending

the Supreme Court of Ohio’s resolution of two consolidated cases, In re Adoption of

Y.E.F., Supreme Court Case No. 2019-0420, and In re Adoption of M.M.F., Supreme

Court Case No. 2019-0421, which involved similar right to counsel arguments. The

probate court denied the motions, concluding indigent parents in adoption proceedings

in probate court are not entitled to appointed counsel under the Equal Protection

Clauses or Due Process Clauses of the federal and state constitutions and predicting

that the Supreme Court of Ohio would agree. Subsequently, the probate court

conducted a hearing on the adoption petition at which Father represented himself. The

court found Father’s consent to the adoption was not required because he had failed
Washington App. No. 20CA18                                                                3


without justifiable cause to provide the requisite contact and maintenance and support,

found adoption was in the best interest of the child, and granted the petition for

adoption.

                             II. ASSIGNMENTS OF ERROR

       {¶3}   Father presents the following assignments of error:

       First Assignment of Error – The Probate Court erred in denying
       Appellant’s motion for appointment of counsel.

       Second Assignment of Error – The Probate Court erred in finding that
       Appellant’s consent was not required for the adoption of his son.

                       III. MOTION FOR APPOINTED COUNSEL

       {¶4}   In the first assignment of error, Father contends that the probate court

erred when it denied his motion for appointed counsel. Father asserts that in Ohio,

indigent parents faced with losing parental rights in a juvenile court proceeding are

entitled to appointed counsel, but indigent parents faced with losing parental rights in an

adoption proceeding in probate court are not entitled to appointed counsel. Father

asserts that this disparate treatment violates the Equal Protection Clauses of the federal

and state constitutions. He also asserts that the Due Process Clauses of the federal

and state constitutions require the appointment of counsel for indigent parents in an

adoption proceeding. In a notice of supplemental authority, Father directs our attention

to the Supreme Court of Ohio’s recent decision in In re Adoption of Y.E.F., Slip Opinion

No. 2020-Ohio-6785, which resolved the consolidated cases on which Father premised

his motion to stay in the probate court.

       {¶5}   In re Adoption of Y.E.F. is dispositive of this appeal. In that case, the aunt

and uncle of E.S.’s twin boys filed petitions to adopt them in probate court.         In re
Washington App. No. 20CA18                                                            4


Adoption of Y.E.F. at ¶ 2, 4. E.S. filed a request for appointed counsel raising equal-

protection and due-process arguments.       Id. at ¶ 4.   The probate court denied the

request, and E.S. appealed. Id. at ¶ 5. The Fifth District Court of Appeals affirmed,

concluding that equal-protection and due-process guarantees do not apply to requests

for appointed counsel in adoption cases brought by private petitioners. Id. at ¶ 6. The

Supreme Court of Ohio reversed the appellate court’s judgment and remanded to the

probate court for further proceedings. Id. at ¶ 34. The court explained that under R.C.

2151.352, “indigent parents ‘are entitled to appointed counsel in all juvenile

proceedings,’ which includes custody proceedings.” Id. at ¶ 13, quoting State ex rel.

Asberry v. Payne, 82 Ohio St.3d 44, 48, 693 N.E.2d 794 (1998). The court concluded

that this statute “is unconstitutionally underinclusive as applied to indigent parents

facing the loss of their parental rights in probate court.”   Id. at ¶ 33.   “Instead of

declaring the statute unconstitutional on its face, and significantly disrupting the

multifarious juvenile-court proceedings in the state,” the court declared “that indigent

parents are entitled to counsel in adoption proceedings in probate court as a matter of

equal protection of the law under the Fourteenth Amendment to the United States

Constitution and Article I, Section 2 of the Ohio Constitution.” Id. Because the court

based its conclusion on the federal and state Equal Protection Clauses, it did not

address E.S.’s claims that she was deprived of due process under the United States

Constitution and the Ohio Constitution. Id. at ¶ 34.

      {¶6}   Based on In re Adoption of Y.E.F., we conclude that the probate court

erred when it denied Father’s motion for appointed counsel on the ground that indigent

parents do not have a right to appointed counsel in adoption proceedings in probate
Washington App. No. 20CA18                                                             5


court under the Equal Protection Clauses of the federal and state constitutions.

Accordingly, we sustain the first assignment of error to the extent it is premised on the

Equal Protection Clauses, reverse the probate court’s judgment, and remand for further

proceedings consistent with this opinion.    This decision renders moot Father’s due

process argument and his second assignment of error in which he contends that the

probate court erred when it found his consent was not required for the adoption, so we

do not address those matters. See App.R. 12(A)(1)(c).

                                                              JUDGMENT REVERSED
                                                             AND CAUSE REMANDED.
Washington App. No. 20CA18                                                            6



                                 JUDGMENT ENTRY

    It is ordered that the JUDGMENT IS REVERSED and that the CAUSE IS
REMANDED. Appellee shall pay the costs.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas, Probate Division to carry this judgment
into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.



                                 For the Court




                                 BY: ________________________________
                                     Michael D. Hess, Judge




                                NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.